Exhibit 10.31

 

AMENDMENT TO REVOLVING CREDIT AGREEMENT AND NOTE

BETWEEN TEAM FINANCIAL, INC. AND US BANK

 

THIS AMENDMENT TO REVOLVING CREDIT AGREEMENT AND NOTE (this “Amendment”) dated
as of June 30, 2008, by and between:  TEAM FINANCIAL, INC., a Kansas corporation
(“Borrower”); and U.S. BANK N.A., a national banking association (“Bank”); and
has reference to the following facts and circumstances (the “Recitals”):

 

A.            Borrower and Bank executed the Revolving Credit Agreement dated
March 18, 2004 (as amended, the “Agreement”), under which Borrower executed the
Revolving Credit Note dated March 18, 2004, payable to Bank in the principal
amount of up to $6,000,000 (as amended, the “Note”).

 

B.            The Agreement and the Note are secured by the collateral described
in certain security documents, including, but not limited to the following
(collectively, as amended, the “Security Documents”):

 

1.             Possessory Collateral Pledge Agreement dated March 18, 2004,
executed by Team Financial Acquisition Subsidiary, Inc., in favor of Bank, and
covering the property as more particularly described therein.

 

2.             Possessory Collateral Pledge Agreement dated September 30, 2004,
executed by Post Bancorp, Inc., in favor of Bank, and covering the property as
more particularly described therein.

 

3.             Uniform Commercial Code Financing Statement filed with the Kansas
Secretary of State, and covering the property as more particularly described
therein.

 

C.            The Agreement and the Note were previously amended (most recently
as described in the Amendment to Loan Agreement and the Note dated as of
December 31, 2007); Borrower desires to further amend the terms of the Agreement
and the Note in the manner set forth herein; and Bank is willing to agree to
said amendments on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower and Bank hereby agree as follows:

 

1.             Recitals.  The Recitals are true and correct, and, with the
defined terms set forth herein, are incorporated by this reference.

 

2.             Amendment to Agreement.  Section 2.1 of the Agreement is deleted
and substituted with the following:

 

“2.1         Revolving Credit Facility.  From time to time prior to October 15,
2008, or the earlier termination hereof pursuant to Article VI, Borrower may
borrow from Bank up to the aggregate principal amount outstanding at any one
time of up to Four Million Dollars ($4,000,000.00).  All advances hereunder will
be evidenced by the Revolving Credit Note dated the date hereof, executed by
Borrower, payable to the order of the Bank, in the principal amount of
$4,000,000.00, as amended (the “Note”).  Although the Note will be expressed to
be payable in the amount of $4,000,000.00, Borrower will be obligated to pay
only the amount of advances actually disbursed hereunder, together with accrued
interest on the outstanding balance at the rate(s) and on the dates specified
therein, and such other charges provided for herein and in the Note.”

 

3.             Amendment to Note.  The Note is amended as follows:

 

(a)                                   The reference to “$6,000,000.00” at the
top of page 1 of the Note is deleted and replaced with “$4,000,000.00.”

 

(b)                                  The first sentence on page 1 of the Note is
deleted and replaced with the following:

 

--------------------------------------------------------------------------------


 

“FOR VALUE RECEIVED, the undersigned borrower TEAM FINANCIAL, INC., a Kansas
corporation (“Borrower”), promises to pay to the order of U.S. BANK N.A., a
national banking association, (“Bank”), the principal sum of Four Million
Dollars ($4,000,000.00), payable October 15, 2008 (the “Maturity Date”).”

 

(c)           The following is added to the end of the section entitled
“Interest” on page 1 of the Note:

 

“On July 25, 2008, and thereafter, the unpaid principal balance will bear
interest at an annual rate equal to Two Percent (2%) above the prime rate
announced by Bank, which interest rate will be adjusted each time that the prime
rate changes.”

 

4.             Continuing Security.  The Agreement and the Note, as hereby
amended, are, and shall continue to be secured by the Security Documents and any
reference to the Agreement and the Note in the Security Documents shall
hereafter be deemed to include the Agreement and Note as hereby amended.

 

5.             Binding Obligations.  The Agreement, the Note, and the Security
Documents, are, and shall remain, the binding obligations of Borrower, and all
of the provisions, terms, stipulations, conditions, covenants and powers
contained therein shall stand and remain in full force and effect, except only
as the same are herein and hereby expressly and specifically varied or amended,
and the same are hereby ratified and confirmed, and Bank reserves unto itself
all rights and privileges granted thereunder.

 

6.             Reaffirmation; Authority.  Borrower hereby reaffirms all
representations, warranties, covenants and agreements recited in the Agreement,
the Note, and the Security Documents as of the date hereof, and the same are
hereby adopted as representations, warranties, covenants and agreements of
Borrower herein.  Borrower further represents and warrants that it is not in
default under any of its obligations under the Agreement, the Note, and the
Security Documents, and that it has full power and authority to execute and
deliver this Amendment, and that the execution and delivery hereof has been duly
authorized, and that all necessary and proper acts have been performed or taken.

 

7.             Release.  Borrower hereby releases Bank and its successors,
assigns, directors, officers, agents, employees, representatives and attorneys
from any and all claims, demands, causes of action, liabilities or damages,
whether now existing or hereafter arising or contingent or noncontingent, or
actions in law or equity of any type or matter, relating to or in connection
with any statements, agreements, action or inaction on the part of Bank
occurring at any time prior to the execution of this Amendment, with respect to
Borrower, the Agreement, the Note, the Security Documents and any related loan
documents.

 

8.             Expenses.  Borrower agrees to pay all expenses incurred by Bank
in connection with this Amendment, including, but not limited to, Bank’s legal
fees and recording fees.  Said sums are payable on demand and are secured by the
Security Documents.

 

9.             Applicable Law.  This Amendment shall be governed by and
construed in accordance with the internal laws of the State of Nebraska.

 

10.          Notice Required under Nebraska Revised Statutes §45-1,113.  A
CREDIT AGREEMENT MUST BE IN WRITING TO BE ENFORCEABLE UNDER NEBRASKA LAW. TO
PROTECT YOU AND US FROM ANY MISUNDERSTANDINGS OR DISAPPOINTMENTS, ANY CONTRACT,
PROMISE, UNDERTAKING, OR OFFER TO FOREBEAR REPAYMENT OF MONEY OR TO MAKE ANY
OTHER FINANCIAL ACCOMMODATION IN CONNECTION WITH THIS LOAN OF MONEY OR GRANT OR
EXTENSION OF CREDIT, OR ANY AMENDMENT OF, CANCELLATION OF, WAIVER OF, OR
SUBSTITUTION FOR ANY OR ALL OF THE TERMS OR PROVISIONS OF ANY INSTRUMENT OR
DOCUMENT EXECUTED IN CONNECTION WITH THIS LOAN OF MONEY OR GRANT OR EXTENSION OF
CREDIT, MUST BE IN WRITING TO BE EFFECTIVE.

 

11.          Closing Conditions.  Notwithstanding any provision contained in
this Amendment to the contrary, this Amendment shall not be effective unless and
until Bank shall have received the following, all in form acceptable to Bank:

 

(a)           this Amendment, duly executed by Borrower;

 

(b)           the Borrowing Resolutions of Board of Directors, certified by the
Secretary of Borrower; and

 

2

--------------------------------------------------------------------------------


 

(c)           a current certificate of good standing for Borrower issued by the
Kansas Secretary of State (or other evidence of good standing acceptable to
Bank); and

 

(d)           such other documents and information as Bank may request.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

(SIGNATURES ON FOLLOWING PAGE)

 

3

--------------------------------------------------------------------------------


 

SIGNATURE PAGE-

AMENDMENT TO REVOLVING CREDIT AGREEMENT AND NOTE

 

 

 

Borrower:

 

 

 

TEAM FINANCIAL, INC.

 

 

 

By:

 /s/ Robert J. Weatherbie

 

 

Robert J. Weatherbie, Chairman

 

 

 

 

 

Bank:

 

 

 

U.S. BANK N.A.

 

 

 

By:

 /s/ Timothy N. Scheer

 

 

Timothy N. Scheer, Vice President

 

4

--------------------------------------------------------------------------------